Exhibit No. 10.4


SEVERANCE PAY AGREEMENT

This Severance Pay Agreement (the “Agreement”), dated September 9, 2004 (the
“date first set forth above”) between United Retail Group, Inc., a Delaware
corporation, with principal offices at 365 West Passaic Street, Rochelle Park,
New Jersey 07662 (the “Company”) and the undersigned officer of the Company (the
“Executive”).

WHEREAS, the availability of severance pay and certain other post-employment
benefits will encourage those entitled to them to remain in the Company’s
employ; and

WHEREAS, this Agreement was authorized by the Company’s Board of Directors on
September 3, 2004;

NOW, THEREFORE, in consideration of the Executive’s continued employment with
the Company and other good and valuable consideration, the parties, intending to
be legally bound, hereby agree as follows:

1.    Definitions.

 a. By-laws shall mean the By-laws of the Company as in force on the date first
    set forth above.
 b. Cause shall mean the occurrence after the date first set forth above of one
    or more of the following events:

      (i)    a judgment of conviction against the Executive or a plea of guilty
has been entered for any felony which is both based on his or her personal
actions (excluding liability imputed by reason of his or her position as an
associate of the Company) and involves common law fraud, embezzlement, breach of
duty as a fiduciary, willful dishonesty or moral turpitude (the entry of a
judgment or plea being the only event or circumstance sufficient to constitute
Cause under this clause (i)), provided, however, that any felony an essential
element of which is predicated on the operation of a vehicle shall be deemed not
to involve moral turpitude;   (ii)    the Executive has willfully and
continuously failed to perform his or her duties to the Company in any material
respect, except in the case of Short Term Disability, and material economic harm
to the Company has resulted;   (iii)    the Executive has willfully failed in
any material respect to follow specific directions of the President of the
Company in the performance of his or her duties, except in the case of Short
Term Disability;   (iv)    there has been a breach in any material respect of
any of the provisions of Section 7; or   (v)    the Executive has willfully
failed to report promptly in writing to the Senior Vice President-General
Counsel of United Retail Group, Inc. any fraud of which he or she is aware, or
has reasonable grounds to suspect, on the part of any officer of United Retail
Group, Inc. or one of its subsidiaries that involves United Retail Group, Inc.
or one of its subsidiaries, whether or not the fraud is material and whether it
occurred before or after the date first set forth above;

provided, however, that the judgment of conviction or a plea of guilty referred
to in clause (i), the failure of performance referred to in clause (ii) and
(iii) and the breach referred to in clause (iv) shall constitute Cause for a
maximum of only 90 days after the judgment of conviction or plea of guilty was
entered, the material economic harm commenced, the directions were not followed
or the breach first took place, as the case may be. For purposes of determining
Cause, no act or omission by the Executive shall be considered “willful” unless
it is done or omitted in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any act
or failure to act based upon advice of counsel for the Company shall be
conclusively presumed to be done or omitted to be done by the Executive in good
faith and in the best interests of the Company. Termination of employment shall
be deemed to be for Cause only if the Company sends the Executive by certified
mail to his or her residence before the termination of employment a notice of
termination for Cause specifying in reasonable detail the circumstance that is
the basis for termination. Short Term Disability shall not be a basis for
termination of employment.

 c. Protected Information shall mean trade secrets, confidential or proprietary
    information, and all other knowledge, know-how, information, documents or
    materials, owned or developed by the Company, or otherwise in the possession
    of the Company, whether in tangible or intangible form, pertaining to the
    business of the Company, the confidentiality of which the Company takes
    reasonable measures to protect, including, but not limited to, the Company's
    research and development, store operating results, identities and habits of
    customers and prospective customers, suppliers, business relationships,
    products (including prices, costs, sales or content), processes, techniques,
    machinery, contracts, financial information or measures, business methods,
    future business plans, data bases, computer programs, designs, models,
    operating procedures, knowledge of the organization, and other information
    owned, developed or possessed by the Company; provided, however, that
    Protected Information shall not include information that shall become
    generally known to the public or the trade without violation of Section 7.
 d. Severance Pay shall have the meaning set forth in Section 2(b).
 e. Short Term Disability shall mean the inability of the Executive to
    substantially perform his or her duties and responsibilities to the Company
    by reason of a physical or mental disability or infirmity for a continuous
    period of less than six months.
 f. Successor shall have the meaning set forth in Section 10(b).
 g. Term shall mean the year ending on the first anniversary of the date first
    set forth above.
 h. Termination Without Cause shall have the meaning set forth in Section 2(a).
 i. Unauthorized shall mean: (i) in contravention of the Company's policies or
    procedures; (ii) otherwise inconsistent with the Company's measures to
    protect its interests in its Protected Information; or (iii) in
    contravention of any duty existing under law or contract.

2.    Severance Pay.

 a. If, before the end of the Term either:

      (i)     the Company unilaterally terminates the Executive's employment
without Cause;   (ii)    the Executive's base salary, incentive compensation or
group benefits are reduced materially by the Company, and the Executive, within
15 days after first learning of the reduction sends a notice of resignation to
the Company at its address first set forth above to the attention of the
Associate Services Dept. by certified mail; or   (iii)    the Company fails to
obtain the consent of a Successor required pursuant to Section 10(c);

then Termination Without Cause shall have occurred.

 b. If Termination Without Cause shall occur and within 21 days thereafter the
    Executive shall send to the Company's Vice President-Associate Services a
    general release in form and substance satisfactory to the Company, then the
    Company shall remit Severance Pay equivalent to __ weeks' base pay at the
    higher of the rate paid on the date first set forth above or on the date on
    which Termination Without Cause occurred. Severance Pay shall be remitted to
    the Executive's residence in ___ equal weekly installments commencing on the
    fourth Thursday following Termination Without Cause. No grace period shall
    be allowed for remittance of Severance Pay, time being of the essence.
 c. In the event Severance Pay is due:

      (i)    the Executive shall use reasonable efforts to seek other employment
and keep the Company informed of all remuneration from employment received
during the period Severance Pay is otherwise due;   (ii)    there shall be set
off against each weekly installment of Severance Pay otherwise due all
remuneration from employment that the Executive may have obtained during the
previous week; and   (iii)    the Executive shall be entitled to the following
additional payments:

          (A)    any base salary accrued or incentive compensation vested but
not yet paid;     (B)    pay for any vacation days not taken; and    
(C)    reimbursement for business expenses incurred, but not paid, prior to
termination of employment.

 d. Payments made pursuant to this Section 2 shall be final and the Company
    shall not seek to recover all or any part of such payments from the
    Executive or from whomsoever may be entitled thereto, for any reasons
    whatsoever other than the Executive's breach in any material respect of the
    provisions of Section 7.

3.    Deductions and Withholding.

The Executive agrees that the Company shall withhold from any and all
compensation required to be paid to the Executive pursuant to this Agreement all
Federal, state, local and/or other taxes which the Company determines are
required to be withheld in accordance with applicable statutes and/or
regulations from time to time in effect.

4.    Group Benefits.

 a. Subject to Section 4(c), for ____ months after Termination Without Cause,
    the Company shall remit to the Executive monthly an amount equal to the
    excess of the monthly life insurance premium for a converted policy issued
    to the Executive over the premium previously paid by the Executive for his
    or her group life insurance.
 b. The Company shall make available to the Executive and his or her dependents
    health, dental and prescription drug benefits in accordance with COBRA
    regulations. Subject to Section 4(c), for ____ months after Termination
    Without Cause, the Company shall remit to the Executive monthly an amount
    equal to the excess of the monthly premium for COBRA coverage over the
    payroll withholding previously paid by the Executive for group health
    benefits.
 c. The premium reimbursements provided in Section 4(a) and (b) shall be
    available upon submission to the Company of evidence of payment of the
    premiums by the Executive.

5.    Indemnification.

 a. The Company shall indemnify the Executive as provided in the By-laws.
 b. The Company shall use reasonable efforts to continue the existing directors'
    and officers' liability policies covering officers of the Company for $20
    million and to maintain the policies during the Term, whether or not the
    Executive shall be in the Company's employ.
 c. The provisions of this Section 5 shall survive the termination of the
    Executive's employment, irrespective of the reason therefor.

6.    Death.

In the event of the death of the Executive, all Severance Pay and other benefits
under this Agreement shall automatically terminate.

7.    Restrictive Covenants and Confidentiality.

 a. During the Term and for 12 months thereafter, the Executive shall not
    solicit, raid, entice, encourage or induce any person who at any time within
    one year prior to the end of the Term shall have been an associate of the
    Company to become employed by any person, firm or corporation, and the
    Executive shall not approach any such associate for such purpose or
    authorize or knowingly approve the taking of such actions by any other
    person, firm or corporation or assist any such person, firm or corporation
    in taking such action.
 b. During the Term and for 12 months thereafter, the Executive will not use,
    disclose or divulge, furnish or make accessible to anyone, directly or
    indirectly, any Protected Information in any Unauthorized manner or for any
    Unauthorized purpose, provided, however, that in the event that the
    Executive is required to disclose any Protected Information by court order
    or decree or in compliance with the rules and regulations of a governmental
    agency or in compliance with law, the Executive will provide the Company
    with prompt notice of such required disclosure so that the Company may seek
    an appropriate protective order and/or waive the Executive's compliance with
    the provisions of this Section 7(b) and provided, further, that if, in the
    absence of a protective order or the receipt of a waiver hereunder, the
    Executive is advised by his or her counsel that such disclosure is necessary
    to comply with such court order, decree, rules, regulation or law, the
    Executive may disclose such information without liability hereunder.
 c. During the Term and for any period afterwards for which Severance Pay is
    owing, the Executive shall report promptly in writing to the Senior Vice
    President-General Counsel of United Retail Group, Inc. any fraud of which he
    or she is aware, or has reasonable grounds to suspect, on the part of any
    officer of United Retail Group, Inc. or one of its subsidiaries that
    involves United Retail Group, Inc. or one of its subsidiaries, whether or
    not the fraud is material.
 d. The Executive agrees that all processes, techniques, know-how, inventions,
    plans, products, and devices developed, made or invented by the Executive,
    alone or with others in connection with the Executive's employment with the
    Company shall become and be the sole property of the Company.
 e. Neither the Company nor the Executive shall publicly disparge the other
    during the Term or afterwards.
 f. The provisions of this Section 7 shall survive the termination of the
    Executive's employment with the Company, irrespective of the reason
    therefor.

8.    Enforcement; Interest.

 a. If any amount owing to the Executive under this Agreement is not paid by the
    Company, or on its behalf, within 15 days after a written demand, claim or
    request for payment has been sent to the Company to the attention of its
    Associate Services Dept. by certified mail, time being of the essence, the
    Executive may at any time thereafter bring suit against the Company to
    recover the unpaid amount and interest thereon and, if successful in whole
    or in part, the Executive shall be entitled to be paid also the expenses of
    prosecuting such suit, including reasonable attorneys' fees. Interest shall
    be payable from the date any amount is first due and payable to the
    Executive at a rate equal to the highest rate payable on any of the
    Company's indebtedness after the date first set forth above but in no event
    at a rate higher than the maximum rate then permitted by law.
 b. The provisions of this Section 8 shall survive the termination of the
    Executive's employment hereunder, irrespective of the reason therefor.

9.    Governing Law.

This Agreement shall be subject to, and governed by, the internal laws of the
State of New Jersey, without regard to conflicts of laws.

10.    Assignability.

 a. The obligations of the Executive may not be delegated and, except as to the
    designation of beneficiaries of insurance and similar benefits, the
    Executive may not, without the Company's written consent thereto, assign,
    transfer, convey, pledge, encumber, hypothecate or otherwise dispose of
    benefits under this Agreement. Any such attempted delegation or disposition
    shall be null and void ab initio and without effect.
 b. This Agreement and all of the Company's rights and obligations hereunder may
    be assigned or transferred by the Company to, and shall be binding upon and
    inure to the benefit of, any subsidiary of the Company or any Successor to
    the Company, but any such assignment shall not relieve the assigning party
    of any of its obligations hereunder. Except as provided in this Section
    10(b), this Agreement may not otherwise be assigned by the Company. (The
    term "Successor" shall mean, with respect to the Company or any of its
    subsidiaries, any corporation or other business entity which, by merger,
    consolidation, purchase of the assets, or otherwise, acquires all or
    substantially all of the assets of the Company or such subsidiary.)
 c. The Company shall obtain the agreement of any Successor that the Successor
    shall assume and be bound by the terms of this Agreement prior to the
    effectiveness of any such succession. Failure of the Company to obtain the
    agreement of any Successor to assume and be bound by the terms of this
    Agreement prior to the effectiveness of any such succession shall be a
    breach of this Agreement.

11.    Amendment and Termination of Agreement.

This Agreement may be amended or terminated by the Company without liability to
the Executive at any time after the first anniversary of the date first set
forth above. The rights of the Executive under this Agreement shall be vested
irrevocably until the first anniversary of the date first set forth above.
However, this Agreement shall not confer any right to continued employment on
the Executive.

IN WITNEES WHEREOF, the parties have subscribed their names, in Rochelle Park,
New Jersey, in the case of the Company by an officer thereunto duly authorized.

      ____________________
(Please sign your name)
____________________
(Please print your name)

UNITED RETAIL GROUP, INC.
By: ____________________
Chief Administrative Officer

URGI Severance Pay Agreement 9.7.04

***

The Company entered into Severance Pay Agreements in the form set forth above
with Paul McFarren, the Company’s Senior Vice President-Chief Information
Officer, and Jon Grossman, the Company’s Vice President-Finance. The total
severance pay and insurance premium reimbursements payable by the Company at
September 9, 2004 would be $155,000 to Mr. McFarren and $147,000 to Mr.
Grossman.

On September 9, 2004, the Company’s respective subsidiaries also entered into
Severance Pay Agreements in the form set forth above with their respective
officers. Twelve officers of subsidiaries would be entitled to average severance
pay and insurance premium reimbursements totaling $144,000 at September 9, 2004.